Layton, C. J.,
delivering the opinion of the Court:
The purpose of a declaration is to inform the defendant of the charge that he has to meet and, therefore, what negligent acts are relied on by the plaintiff.
The mere allegation that the defendant operated his motor vehicle “without having the same under full and complete control” is not sufficient to comply with this rule.
If the plaintiff relies on lack of control because of the speed at which the defendant drove his car, or otherwise, that fact should have been alleged. Campbell v. Walker, 1 Boyce 580, 76 A. 475.